On Appellant’s Motion for Rehearing.
PRENDERGAST, J.
Soon after I came upon tbe bench, and some time before Judge HARPER delivered tbe opinion in this case •on January 25, 1911, at bis instance, I carefully studied the case, read tbe whole record and tbe various opinions that bad been ■delivered therein. I then fully agreed with him in tbe opinion rendered by him. Since ■then, at tbe instance of tbe appellant, we ‘have beard an able and forcible oral argument and written arguments on tbe appellant’s motion for rehearing by bis attorneys herein. Again, at Judge HARPER’S instance, I have carefully studied tbe case and have been more fully convinced than ever ■that this case has been properly affirmed, and that the opinions herein, rendered by Judges HARPER and RAMSEY is tbe law and is applicable to this case, and that tbe case should in all tbings.be affirmed.
There bad been so much said and written in this case on the question of tbe corroboration of the injured party, Miss Weddle, and all on that question alone, that we were inadvertently led to say.in Judge HARPER’S opinion that there was no complaint of tbe trial court’s charge. In that, however, we were mistaken. Our attention has been called thereto, and all these various matters forcibly and ably presented by appellant’s counsel. We have therefore carefully gone over all of them. We deem it unnecessary to state them or to particularly discuss them. Suffice it to say that it is our opinion that there is no reversible error presented by any of those questions.
Being thoroughly convinced and fully satisfied that the judgment of conviction in this case is correct, and that the injured party was fully and satisfactorily corroborated as required by law, it is our opinion that tbe appellant’s motion for rehearing should in all things be overruled, and it is hereby so ordered.